UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number811-21955 Stewart Capital Mutual Funds (Exact name of Registrant as specified in charter) 800 Philadelphia Street Indiana, PA 15701 (Address of principal executive offices) (Zip code) Malcolm Polley Stewart Capital Advisors, LLC 800 Philadelphia Street Indiana, PA 15701 (Name and address of agent for service) Copy to: JoAnn M. Strasser Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, Ohio 43215 (Name and address of agent for service) Registrant's telephone number, including area code: (724) 465-1443 Date of fiscal year end: December 31 Date of reporting period: September 30, 2013 FORM N-Q Item 1.Schedule of Investments. Stewart Capital Mid Cap Fund Schedule of Investments September 30, 2013 (Unaudited) Shares Value COMMON STOCKS 91.9% Banks 1.4% Northwest Bancshares, Inc. $ Capital Goods 14.6% Babcock & Wilcox Co. Cummins, Inc. EMCOR Group, Inc. Itron, Inc. * Triumph Group, Inc. Consumer Durables & Apparel 5.1% Polaris Industries, Inc. Skechers U.S.A., Inc. - Cl. A * Consumer Services 3.0% Matthews International Corp. - Cl. A Diversified Financials 2.1% Federated Investors, Inc. - Cl. B Energy 3.6% Whiting Petroleum Corp. * Food, Beverage & Tobacco 2.3% J.M. Smucker Co. (The) Health Care Equipment & Services 4.1% Masimo Corp. Varian Medical Systems, Inc. * Materials 11.4% CF Industries Holdings, Inc. FMC Corp. Southern Copper Corp. Media 2.4% Meredith Corp. Pharmaceuticals, Biotechnology & Life Sciences 4.6% Myriad Genetics, Inc. * Perrigo Co. Retailing 3.1% GameStop Corp. - Cl. A Software & Services 5.3% Micros Systems, Inc. * ValueClick, Inc. * Technology Hardware & Equipment 13.4% F5 Networks, Inc. * Flextronics International Ltd. * Tech Data Corp. * Western Digital Corp. Telecommunication Services 6.6% j2 Global, Inc. $ Skyworks Solutions, Inc. * Transportation 3.3% Kirby Corp. * Utilities 5.6% AGL Resources, Inc. Oneok, Inc. Total Common Stocks (Cost $40,997,028) LIMITED PARTNERSHIP INTEREST 3.6% Materials 3.6% Terra Nitrogen Co., LP Total Limited Partnership Interest (Cost $1,598,992) SHORT TERM INVESTMENT 4.5% Federated Prime Obligations Fund, 0.03% ** Total Short Term Investment (Cost $2,771,757) Total Investments 100.0% (Cost $45,367,777) Liabilities less Other Assets (0.0%) ) Net Assets 100.0% $ * Non-income producing ** Represents 7-day effective yield as of September 30, 2013. See Notes to Schedule of Investments Notes to Schedule of InvestmentsSeptember 30, 2013 (Unaudited) Organization Stewart Capital Mutual Funds (the “Trust”) was organized on September 22, 2006 as a Delaware business trust and registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as a diversified open-end investment management company. The Trust currently consists of one investment portfolio: Stewart Capital Mid Cap Fund (the “Fund”). Stewart Capital Advisors, LLC (the “Adviser”) is the Fund’s investment adviser. The Fund commenced investment operations at the close of business December 29, 2006. Prior to December 29, 2006, the only activity was the seed capital investment of $100,000 by the Adviser to the Fund. Investment Valuation ■In determining the Net Asset Value (“NAV”) of the Fund’s shares, common stocks that are listed on national securities exchanges are valued at the last sale price on the securities exchange on which such securities are primarily traded or at last sale price on the national securities market. Securities that are traded on the Nasdaq National Market or the Nasdaq Smallcap Market (collectively, “Nasdaq-traded securities”) are valued at the Nasdaq Official Closing Price (“NOCP”).Exchange-traded securities for which there were no transactions and Nasdaq-traded securities for which there is no NOCP are valued at the average of the current bid and asked prices on such exchanges.Unlisted securities held by the Fund that are not included in the NASDAQ Stock Market are valued at the average of the quoted bid and asked prices in the OTC market.Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.Any securities for which there are no readily available market quotations will be valued at their fair value as determined in good faith by the Adviser pursuant to procedures established by and under the supervision of the Board of Trustees. The fair value of a security is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Valuing securities at fair value involves greater reliance on judgment than valuing securities that have readily available market quotations.There can be no assurance that the Fund could obtain the fair value assigned to a security if it was to sell the security at approximately the time at which the Fund determines its NAV per share. Accounting policies generally accepted in the United States of America (“GAAP”) defines fair value, establishes a three-tier framework for measuring fair value based on a hierarchy of inputs, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement.The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs).These inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: § Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. § Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc. and quoted prices for identical or similar assets in markets that are not active.) Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. § Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. A description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis follows: Common stocks, limited partnerships and short-term investments ■ Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Stocks traded on inactive markets or valued by reference to similar instruments are categorized in Level 2. Short-term investments may be valued using amortized cost which approximates fair value. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013: Investment in Securities Level 1 Quoted Prices Level 2 Other Significant Observable Inputs Level 3 Significant Unobservable Inputs Total Common Stocks* $ $
